           Case 18-68136-wlh        Doc 18 Filed 01/16/19 Entered 01/16/19 16:27:18         Desc
                                    Rescheduled Conf. Hrg. Page 1 of 1

                                    UNITED STATES BANKRUPTCY COURT

                                           Northern District of Georgia


In     Debtor(s)
Re:    Ronald Durden                                     Case No.: 18−68136−wlh
       258 Wynnwood Dr. SW                               Chapter: 13
       Atlanta, GA 30310                                 Judge: Wendy L. Hagenau

       xxx−xx−5089



                          NOTICE OF RESCHEDULED CONFIRMATION HEARING


       NOTICE IS HEREBY GIVEN that the hearing on:

Confirmation of Chapter 13 Plan


has been rescheduled before Judge Wendy L. Hagenau on February 27, 2019 at 01:45 PM in Courtroom 1403,
Russell Federal Building, 75 Ted Turner Drive SW, Atlanta, GA 30303.



United States Bankruptcy Court
1340 United States Courthouse
75 Ted Turner Drive SW
Atlanta, GA 30303

The Trustee assigned to this case is:

Nancy J. Whaley
Nancy J. Whaley, Standing Ch. 13 Trustee
303 Peachtree Center Avenue
Suite 120, Suntrust Garden Plaza
Atlanta, GA 30303

(678) 992−1201




                                                         M. Regina Thomas
                                                         Clerk of Court
                                                         U.S. Bankruptcy Court

Dated: January 16, 2019
Form189c
